Citation Nr: 1522775	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-25 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for chronic right knee strain, currently rated at 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent prior to June 14, 2013, and in excess of 20 percent thereafter for right shoulder osteoarthritis with tendonitis and bursitis.

3.  Entitlement to a rating in excess of 10 percent prior to June 14, 2013, and in excess of 20 percent thereafter for left shoulder osteoarthritis with tendonitis and bursitis.

4.  Entitlement to service connection for right abdominal hernia.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Dale K. Graham


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves and National Guard, with a period of active duty from August 1977 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In an August 2013 rating decision, the Veteran was granted an increase to 20 percent for each shoulder condition, effective June 14, 2013.  Since that increase did not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for depression has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to TDIU and service connection for a right abdominal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by painful flexion beginning at 45 degrees, extension to no worse than zero degrees, and complaints of pain and swelling; ligament laxity, instability, and subluxation/dislocation have not been shown.

2.  For the entire period on appeal, the Veteran's right shoulder condition is manifested by pain, weakness, stiffness, lack of endurance, tenderness, and limitation of motion of the arm to no worse than 30 degrees.

3.  Prior to June 14, 2013, the Veteran's left shoulder condition was manifested by pain, weakness, stiffness, lack of endurance; limitation of motion was not shown.

4.  Since June 14, 2013, the Veteran's left shoulder condition was manifested by pain, weakness, tenderness, and limitation of motion of the arm to no worse than 70 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chronic right knee strain have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  For the entire period on appeal, a rating of 30 percent, but not more, is warranted for right shoulder osteoarthritis with tendonitis and bursitis.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5003, 5019, 5201 (2014).

3. Prior to June 14, 2013, the criteria for a disability rating in excess of 10 percent for left shoulder osteoarthritis with tendonitis and bursitis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5019, 5201 (2014).

4.  Since June 14, 2013, the criteria for a disability rating in excess of 20 percent for left shoulder osteoarthritis with tendonitis and bursitis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5003, 5019, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).; VAOPGCPREC 9-98.

I.  Increased Rating for Right Knee Condition

The Veteran is seeking a higher disability rating for his service-connected right knee condition, currently rated at 10 percent disabling under Diagnostic Code 5261.

The evidence concerning the level of severity of the Veteran's knee condition comes from VA examinations provided in March 2011, June 2012, and June 2013.  At the March 2011 VA examination, the Veteran reported symptoms of weakness, stiffness, swelling, redness, lack of endurance and pain.  He specifically indicated that he did not experience heat, giving way, locking fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He reported experiencing flare-ups (which the Veteran described as pain when kneeling or walking too much) as often as once per week.  The flare-ups were precipitated by physical activity, would last for two hours at a time, and were alleviated by Naprosyn and rest.  As to effect on daily activities, the Veteran stated that he had difficulty with prolonged walking, standing, and squatting.  He was also unable to climb stairs, perform gardening activities, or push a lawn mower due to pain.  He also had difficulty playing with his children.

Upon examination, the examiner noted that the Veteran had a slow gait due to pain, though he did not require an assistive device for ambulation.  Although there was tenderness in the right knee, the examiner noted there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  Additionally, there was no subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.

Range of motion testing revealed flexion to 110 degrees with evidence of pain at 45 degrees, and extension to zero degrees.  There was no additional limitation of motion following repetitive motion.  All stability testing was normal.  Diagnostic imaging of the right knee showed no abnormalities.

At the June 2012 and June 2013 VA examinations, the Veteran again reported swelling and pain in his right knee, specifically when walking, kneeling, and climbing stairs or ladders.  Both examinations showed muscle strength and stability testing to be normal.  The examiners found that there was no evidence or history of subluxation, meniscal conditions, knee replacement, knee surgery, or ankylosis.  Additional diagnostic testing showed no evidence of arthritis or patellar subluxation.

Range of motion testing during the June 2012 examination revealed flexion to 120 and extension to zero degrees.  There was no objective evidence of painful motion.  Range of motion testing during the June 2013 examination revealed flexion to 100 degrees, and extension to zero degrees.  Both examiners noted that there was no additional limitation of motion following repetitive motion.  However, there was weakened movement and pain on movement, as well as tenderness to palpitation.  The June 2013 VA examiner determined that during pain flare-ups, the Veteran experiences an additional 5 degree limitation of flexion.

As to effect on occupational activities, at the June 2012 examination, the Veteran reported that he could no longer climb up and down ladders, or bend his knees to squat for more than one to two minutes without having to stand again.  Notably, at the June 2013 examination, the Veteran stated that he was let go from his job as a plumber's assistant in February 2013 due to his shoulder and knee disabilities, specifically his limited ability to climb ladders and stairs, and bend.

Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  The Veteran is currently rated at 10 percent under Diagnostic Code 5261.  In order to warrant the next higher rating for the Veteran's left knee disability, the evidence must show the following:
 
* knee ankylosis in a favorable angle (30 percent rating under DC 5256);
* flexion limited to 30 degrees (20 percent rating under DC 5260); or
* extension limited to 15 degrees (a 20 percent rating under DC 5261).
 
Initially, the Board finds that ankylosis (fixation) of the right knee is not shown, and therefore a higher rating under Diagnostic Code 5256 is not warranted.  Further, the evidence does not support a higher rating for limitation of flexion or extension.   As noted above, range of motion testing during VA examinations showed that the Veteran had flexion to no worse than 45 degrees, even when considering the limitation of motion caused by pain. VA outpatient records show no findings worse than those from the VA examinations, such as to warrant a higher rating.  Accordingly a higher rating is not warranted under either Diagnostic Code 5260 or 5261.

The Board acknowledges that when considering the limitation of motion caused by pain and flare-ups, the Veteran's right knee flexion is limited to 45 degrees and warrants a 10 percent rating under Diagnostic Code 5260.  See DeLuca, 8 Vet. at 207; VAOPGCPREC 9-98.  However, a separate rating is not warranted in this case.  The Veteran is already being compensated for the pain and weakness causing functional loss, through the 10 percent rating in effect under Diagnostic Code 5261, despite the fact that he exhibits no limitation of extension.  To provide an additional 10 percent rating for the same functional loss under 5260 would result in prohibited pyramiding.

The Board has also considered whether the Veteran would be entitled to a higher or separate disability rating under any other diagnostic code relevant to the knee disabilities (5003, 5010, and 5257-5263).  However, the Board finds that the other diagnostic codes are not applicable in this case.  As shown by the medical evidence of record, there is no indication that the Veteran experiences subluxation or lateral instability, impairment of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Additionally, diagnostic imaging has shown no evidence of arthritis in the Veteran's right knee.

The Board acknowledges that the Veteran believes his right knee condition to be of great severity.  However, the Board finds that his statements are supportive of a 10 percent rating.  The Veteran primarily describes his symptoms as pain, swelling, and weakness.  Such symptomatology is consistent with the rating the Board has assigned.

In sum, the Board finds that the evidence weighs against a rating in excess of 10 percent under Diagnostic Code 5261, or under any other diagnostic code.  


II.  Increased Rating for Left and Right Shoulder Conditions

The Veteran seeks a higher initial rating for his right and left shoulder conditions, both currently rated at 20 percent disabling effective June 14, 2013 under Diagnostic Code 5201.  The Board notes that prior to June 14, 2013, each shoulder condition was rated under Diagnostic Code 5201-5019, which represents bursitis with a residual disability of limitation of motion of the arm.  See 38 C.F.R. § 4.27 (describing the use of hyphenated an analogous diagnostic codes to rate injuries and residuals).  Under Diagnostic Code 5019, bursitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003, which in turn directs that the disability will be rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, in the case, Diagnostic Code 5201 for limitation of motion of the arm.  However, if the limitation of motion is non-compensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of either the major or minor side arm to shoulder level.  For limitation of motion to midway between the side and shoulder level, a 30 percent rating is assigned for the major side and a 20 percent rating is assigned for the minor side.  For limitation of motion to 25 degrees from the side, a 40 percent rating is assigned for the major side and a 30 percent rating is assigned for the minor side.  The Veteran is documented to be right-handed.  See, e.g., June 2013 VA examination.  Accordingly, his right shoulder is considered his major side, and his left shoulder is considered his minor side.  38 C.F.R. § 4.69 (2014).

The evidence concerning the level of severity of the Veteran's shoulder conditions comes from VA examinations provided in March 2011 and June 2013.  During the March 2011 VA examination, the Veteran reported symptoms of pain, weakness, stiffness, lack of endurance, and tenderness.  He also reported experiencing flare-ups, which were precipitated by physical activity, and alleviated by rest and Advil. As to effects on daily activities, the Veteran was unable to raise his arms without pain, and could not raise his arms above his head at all.  He felt that his shoulder conditions limited all physical activity.  The Veteran also reported that he had difficulty with yard work, house chores, and lifting at work.

Upon examination, there was tenderness in the right shoulder, but none in the left shoulder.  Additionally, there were no signs of ankylosis, instability, abnormal movement, edema, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation in either shoulder.  Range of motion testing of the right shoulder showed flexion to 110 degrees, abduction to 110 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  All movements showed evidence of pain at 30 degrees.  Testing of the left shoulder revealed range of motion to be completely normal.  Diagnostic imaging showed mild to moderate osteoarthritis in the left shoulder and mild osteoarthritis in the right shoulder.

At the June 2013 VA examination, the Veteran similarly reported experiencing pain in his shoulders, and that it would wake him when he rolls on his side when sleeping.  Notably, the Veteran stated that he was unable to fulfill his job requirements such as working overhead, and passing parts and tools up the ladder, and was let go of his job in February 2013.  Range of motion testing of the right shoulder showed flexion to 85 degrees, abduction to 80 degrees, external rotation to 40 degrees, and internal rotation to 55 degrees.  Testing of the left shoulder revealed flexion to 85 degrees, abduction to 75 degrees, external rotation to 40 degrees and internal rotation to 50 degrees.  The examiner determined that flare-ups would cause an additional 5 degree limitation of flexion.

Neither shoulder showed additional limitation of motion after repetitive movement.  However, there was weakened movement, excess fatigability, pain on movement, and tenderness to palpitation in each shoulder following repetition.  Muscle strength was 4/5 in each shoulder.  The examiner noted that there was no ankylosis in either shoulder.  Additionally there was no history for mechanical symptoms, recurrent dislocation, acromioclavicular conditions, or other impairments of the clavicle or scapula.

Based on the above, the Board finds that a 30 percent rating, but no more, is warranted for the entire time on appeal for the Veteran's right shoulder condition.  As noted above, range of motion testing in March 2011 showed that although the Veteran was able to raise his right arm above shoulder level, he experienced pain at 30 degrees.  The Veteran continued to have motion limited to below shoulder level at the June 2013 examination.  Accordingly, a 30 percent rating is warranted for the entire period on appeal.  A higher rating is not warranted, however.  The rating criterion for a 40 percent rating expressly requires that motion be limited to 25 degrees from the side.  As the Veteran is able to raise his arm to at least 30 degrees, the criterion for a higher rating is not met.

As to the Veteran's left shoulder, the Board finds that a rating in excess of 10 percent is not warranted prior to June 14, 2013.  During that time, range of motion of the left shoulder was completely normal, and therefore non-compensable under Diagnostic Code 5201.  However, since 38 C.F.R. § 4.59 provides that functional loss due to painful motion will be rated to at least the minimum compensable rating, the Board finds that a 10 percent rating is warranted based on the Veteran's complaints of pain, weakness, stiffness, lack of endurance, and tenderness.

For the time period since June 14, 2013, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left shoulder condition.  At the June 2013 examination, the Veteran's range of motion was limited to 70 degrees when considering additional functional loss during a flare-up.  This is consistent with a 20 percent rating.  A rating in excess of 20 percent is not warranted since the Veteran is able to lift his arm higher than 25 degrees from his side.

The Board has also considered whether the Veteran would be entitled to a higher or separate disability rating under any other diagnostic code relevant to the shoulder disabilities (5200-5203).  However, the Board finds that the other diagnostic codes are not applicable in this case.  As shown by the medical evidence of record, there is no indication that the Veteran experiences ankylosis of the shoulder joint, or impairment of the humerus, clavicle or scapula.

As with the Veteran's claims regarding his right knee disability, the Board has considered his contention that his shoulder conditions are of higher severity.  However, the Board finds the medical evidence of record to be more probative than his subjective characterization of his symptoms.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran's range of motion during VA examinations clearly supports the given ratings.  VA outpatient records show no findings worse than those from the VA examinations, such as to warrant a higher rating.  Accordingly, the Board finds that the evidence establishes that the Veteran's right shoulder condition warrants a 30 percent rating, but no higher.  His left shoulder condition warrants no higher than a 10 percent rating prior to June 14, 2013, and no higher than 20 percent thereafter.


III. Extraschedular Consideration

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate as to the Veteran's individual service-connected disabilities.  To the contrary, the very symptoms that the Veteran describes and the findings made during VA examinations, such as pain, swelling, weakness, and limited motion in his right knee and shoulders, are explicitly contemplated in the rating criteria.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e. that his right knee, right shoulder, and left shoulder disabilities are more severe than is reflected by the assigned ratings.  In view of the circumstances, the Board finds that the rating schedule is adequate as to the rating assigned for the individual disabilities.

However, the Board acknowledges that the record indicates that the Veteran's knee and shoulder disabilities together render him unemployable.  As such, remand is warranted to address the issue of TDIU and is discussed in the Remand section below.


IV.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2010, January 2011, February 2012, and June 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, and VA outpatient treatment reports.  The Board notes that several unsuccessful attempts were made to obtain the Veteran's reserve service records.  The Veteran was notified and requested that a decision be made on his claims with the records available in his claims file.  See Statement in Support of Claim dated May 28, 2012.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in March 2011, June 2012, and June 2013.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement an initial rating in excess of 10 percent for chronic right knee strain is denied.

Entitlement to an initial rating of 30 percent, but no more, for right shoulder osteoarthritis with tendonitis and bursitis is granted, subject to the laws governing payment of monetary benefits.

Prior to June 14, 2013, a rating in excess of 10 percent for left shoulder osteoarthritis with tendonitis and bursitis is denied.

On and after June 14, 2013, a rating in excess of 20 percent for left shoulder osteoarthritis with tendonitis and bursitis is denied.


REMAND

The Board finds that an inferred claim TDIU has been raised by the record as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009) (a claim for TDIU is part of an increased rating claim, when the appellant asserts that he is unable to work due to his service-connected disabilities).  A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2013). Evidence of unemployability need only be an allegation that the Veteran cannot work or that he lost employment due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (2001).

In this case, the Veteran stated during the June 2013 VA examination that he was let go from his job as a plumber's assistant because he was not able to fulfill the job responsibilities.  Specifically, he could not perform overhead work, or pass parts up or down ladders.  The Board finds that a claim for TDIU was reasonably raised by the record as part of the Veteran's increased rating claim for his right knee and bilateral shoulder disabilities.  Thus, remand to the RO is necessary for further development and adjudication.

Additionally, the Board notes that the RO issued a rating decision in August 2012 denying service connection for a right abdominal hernia.  The Veteran filed a timely notice of disagreement with that denial of service connection in January 2013, which confers Board jurisdiction over that issue.  Although the RO subsequently granted service connection for a residual scar from an in-service hernia surgery, the RO has failed to adjudicate the issue of service connection for the Veteran's recurrent abdominal hernia in response to the Veteran's notice of disagreement.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue the Veteran a notice letter as to the information and evidence needed to substantiate a claim for TDIU.
 
2.  Thereafter, refer the TDIU claim to the Director, Compensation and Pension Services, for consideration of assignment of an extraschedular rating.
 
3.  After the above development is completed, and any other development that be warranted based on any additional information or evidence received, the RO should adjudicate the issue of TDIU on the merits.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

4. Issue a statement of the case pertaining to entitlement to service connection for right abdominal hernia.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


